        Case 2:19-cv-01909-DWC Document 22 Filed 08/28/20 Page 1 of 5




1                                                             The Honorable David W. Christel
2

3

4

5

6

7
                        UNITED STATES DISTRICT COURT
8
                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE
9

10   YEMESERACH GEBRESERALSE
                         Plaintiffs,                  CASE NO. 19-CV-01909-DWC
11
                   v.
12                                                    DEFENDANT’S MOTION TO STAY
     COLUMBIA DEBT RECOVERY, LLC, dba
13   GENESIS,                                         NOTE ON MOTION CALENDAR:
                          Defendants.                 SEPTEMBER 18, 2020.
14

15

16          COMES NOW, Defendant, COLUMBIA DEBT RECOVERY, LLC, (“Defendant”
17
     or “CDR”), by and through its undersigned counsel, and hereby files this Motion to Stay
18
     the pending proceeding and states as follows:
19
        I. Factual Background & Procedural History
20

21              a. CDR filed an action against Plaintiff for unpaid rent and other charges

22                 stemming from her breached lease in King County District Court – (South
23
                   Division-Burien) on August 20, 2019, cause number 19CIV10939KCX.
24
                   Defendant answered the complaint with a general denial on October 17,
25
                   2019. This matter remains pending




     MOTION TO STAY - 1                                  Mark T. Case, WSBA #38589
                                                         P.O. BOX 30131
                                                         SPOKANE, WA 99223
                                                         Phone: (425) 890-2817
                                                         Email: markcaselaw@gmail.com
        Case 2:19-cv-01909-DWC Document 22 Filed 08/28/20 Page 2 of 5




1               b. On November 5, 2019 Plaintiff served CDR with an unfiled complaint for
2
                    damages under the Fair Debt Collection Practices Act (FDCPA) and
3
                    Washington Consumer Protection Act (WCPA) captioned in King County
4
                    Superior Court.
5

6               c. On November 22, 2019 CDR sent notice of removal to Plaintiff and filed

7                   her complaint for damages in this court resulting in the instant action.
8
                d. On May 14, 2020 Plaintiff filed a motion for partial summary judgment.
9
                    Oral argument was heard on July 14, 2020. The Court agreed to stay any
10
                    ruling pending a settlement conference between the parties.
11

12              e. The parties participated in a settlement conference on August 19, 2020 and

13                  were unable to resolve the matter.
14
        II. Standard of Review
15
            Nearly 75 years ago the United States Supreme Court recognized the inherent
16
     power of district courts “to stay proceedings in one suit until the decision of another” in
17

18   furtherance of the fair and efficient administration of justice. Landis v. N. Am. Co., 299

19   U.S. 248 (1936). Justice Cardozo explained “the power to stay proceedings is incidental to
20
     the power inherent in every court to control the disposition of causes on its docket with
21
     economy of time and effort for itself, for counsel, and for litigants.” Id. at 254. This court
22
     has the discretion to grant a stay based on a variety of circumstances pending final
23

24   resolution of the state court case for the underlying debt.

25          In determining the appropriateness of a stay, courts generally consider the

     following three factors: (1) whether a stay will simplify the issues in question and the trial

     of the case; (2) whether discovery is complete and whether a trial date has been set; and

     MOTION TO STAY - 2                                     Mark T. Case, WSBA #38589
                                                            P.O. BOX 30131
                                                            SPOKANE, WA 99223
                                                            Phone: (425) 890-2817
                                                            Email: markcaselaw@gmail.com
        Case 2:19-cv-01909-DWC Document 22 Filed 08/28/20 Page 3 of 5




1    (3) whether a stay will unduly prejudice or present a clear tactical disadvantage to the non-
2
     moving party. Implicit Networks, Inc. v Advance Micro Devices, Inc. WL 357902 (W.D.
3
     WA. 2009) citing, Soverain Software LLC v. Amazon.com, Inc., 356 F.Supp.2d 660, 662
4
     (E.D.Tex.2005); Xerox Corp. v. 3Com Corp., 69 F.Supp.2d 404, 406 (W.D.N.Y.1999).
5

6       III. The Court should stay this case pending resolution of the state court case

7               concerning the underlying debt at issue in this action.
8
     Simplification of Issues
9
            The majority Plaintiff’s claims against CDR are based on the premise that CDR
10
     attempted to collect a debt from Plaintiff that she does not owe. The validity of the
11

12   underlying debt is not at issue in this action, however a determination of the validity of the

13   debt by the state court would streamline the causes of action in the present case. If the state
14
     court finds that Plaintiff is liable for the debt, it would eliminate most of her claims against
15
     CDR. Staying this action pending the outcome of the state court case also eliminates the
16
     potential for conflicting results with respect to the underlying debt.
17

18   Stage of Litigation

19          As of the filing of this motion, the court has not issued a ruling on Plaintiff’s
20
     motion for partial summary judgment. It would be prudent to refrain from issuing a ruling
21
     until the underlying debt has been adjudicated.
22
            Discovery is on-going and neither party has conducted a deposition. The parties
23

24   have exchanged written discovery, which remains on-going. A bench trial is currently set

25   for January 11, 2021. Because only limited discovery has taken place and trial is nearly

     five months away, a stay at this stage of the litigation is proper.

     Prejudice to the Non-moving Party

     MOTION TO STAY - 3                                     Mark T. Case, WSBA #38589
                                                            P.O. BOX 30131
                                                            SPOKANE, WA 99223
                                                            Phone: (425) 890-2817
                                                            Email: markcaselaw@gmail.com
        Case 2:19-cv-01909-DWC Document 22 Filed 08/28/20 Page 4 of 5




1           Plaintiff would not be prejudiced if this matter is stayed. Plaintiff deserves to be
2
     heard at the state court level regarding her liability on the underlying debt. In the event she
3
     is successful defending her liability, her case in this court becomes much stronger.
4
     Furthermore, based on Plaintiff’s own briefing, she now appears to admit that something is
5

6    owed, where the complaint alleges that nothing was owed. Staying this matter would not

7    harm Plaintiff because it is not contingent on any issue related to future tenancy, whereas
8
     the underlying state court action may be.
9
            In conclusion, this matter should be stayed pending the outcome of the state court
10
     litigation pertaining to the underlying debt at issue. The majority of Plaintiff’s claims here
11

12   are based on the allegation that the debt CDR attempted to collect is not owed. A

13   determination of the validity of that debt would streamline this action. Limited discovery
14
     has been issued, including no depositions and Plaintiff is not prejudiced by a stay in this
15
     matter. CDR respectfully requests the court grant the motion to stay this proceeding
16
     pending the outcome of the state court action.
17

18

19          Respectfully submitted this _28_ day of August, 2020.
20
                                    COLUMBIA DEBT RECOVERY, LLC
21
                                    /s/ Mark T. Case___________
22                                  Mark T. Case, WSBA # 38589
                                    Attorney for Columbia Debt Recovery LLC
23
                                    P.O. Box 30131
24                                  Spokane, WA 99223
                                    Telephone: (425) 890-2817
25                                  Email: markcaselaw@gmail.com




     MOTION TO STAY - 4                                    Mark T. Case, WSBA #38589
                                                           P.O. BOX 30131
                                                           SPOKANE, WA 99223
                                                           Phone: (425) 890-2817
                                                           Email: markcaselaw@gmail.com
        Case 2:19-cv-01909-DWC Document 22 Filed 08/28/20 Page 5 of 5




1

2

3
                                  CERTIFICATE OF SERVICE
4
             I certify under penalty of perjury of the laws of the State of Washington that on the
5
     date set forth below, I caused to be served true and correct copies of the forgoing to the
6    parties listed below:

7         Name and Address of Party Served                        Method of Service:
     T. Tyler Santiago, WSBA #46004
8
     Anderson Santiago                                     Personal Service
9    787 Maynard Ave. S                                    First Class US Mail
     Seattle, WA. 98104                                    Certified Mail
10   206-395-2665                                        X Electronic Mail
     Email: tyler@alkc.net                                 Facsimile
11
                                                           Legal Messenger
12   Jason Anderson, WSBA #38014
     Anderson Santiago
13   787 Maynard Ave. S
     Seattle, WA. 98104
14
     206-395-2665
15   Email: jason@alkc.net

16   Attorneys for Plaintiffs
17

18          Dated in Spokane this __28_ day of ____August_________, 2020.

19

20
                                                   /s/ Mark T. Case___________________
21                                                 Mark T. Case, WSBA # 38589
                                                   Attorney for Columbia Debt Recovery LLC
22

23

24

25




     MOTION TO STAY - 5                                   Mark T. Case, WSBA #38589
                                                          P.O. BOX 30131
                                                          SPOKANE, WA 99223
                                                          Phone: (425) 890-2817
                                                          Email: markcaselaw@gmail.com
